STEPHENS, Chief Justice,
dissenting.
Respectfully, I dissent.
What the majority has done in this opinion is to permit a trial court to award attorney fees in a case where a legally qualified condemnor has voluntarily abandoned condemnation proceedings. In arriving at this conclusion, the majority has used CR 41 as the basis for its decision. I disagree. CR 41.01(2) states as follows:
(2) By Order of Court. Except as provided in paragraph (1) of this Rule, an action, or any claim therein, shall not be dismissed at the plaintiff’s instance save upon order of the court and upon such terms and conditions as the court deems proper. If a counterclaim has been pleaded by a defendant prior to the service upon him of the plaintiff’s motion to dismiss, thé action shall not be dismissed against the defendant’s objection unless the counterclaim can remain pending for independent adjudication by the court. Unless otherwise specified in the order, a dismissal under this Section is without prejudice.
A reading of this rule — adopted by this court — in no way, shape or form, either expressly or impliedly, justifies the conclusion that it can be used as a basis for awarding attorney fees — to anyone, for any purpose.
In the absence of an express statute imposing liability for attorney fees, a con-demnee is not permitted to recover attorney fees from the condemnor. 27 Am Jur 2nd, Eminent Domain § 465; 30 CJS Eminent Domain § 339, 6 Nichols, Eminent Domain § 26.45 (3rd Ed.Rev.1972). See also, in Kentucky, Kroger Co. v. Louisville & Jefferson County Air Board, Ky., 308 S.W.2d 435 (1958); Commonwealth v. Fultz, Ky., 360 S.W.2d 216 (1962).
It is also clear that this Court and its predecessor has been very reluctant to award attorney fees to any winning party, in any type of lawsuit, in the absence of a statute or a specific agreement between contracting parties.
What this majority has done, therefore, is to use a civil rule which neither expressly or impliedly allows attorneys fees, to, in effect, overrule specific cases and to change a long standing policy of thr's court. This is a bad precedent to set and I believe we will live to regret this opinion. The proverbial floodgates will be opened to requests for an attorney fees in every conceivable case, and courts, at all levels, will spend more of their already limited time in dealing with this new precedent.
*396If the condemnor in this case has acted in bad faith, it is clearly subjected to a suit for abuse of process which is an adequate and a proper remedy in these circumstances.
Lastly, I believe we have already ruled that the movant in this case, the condemn- or, has 'acted in good faith. Northern Kentucky Port Authority, Inc. v. Cornett, Ky., 625 S.W.2d 104, 105 (1981). It is clear that our statement therein that “... the condemnor has acted in good faith, with reasonable assurance that this project will come to pass ...” constitutes the law of the case, and is, therefore, binding and dispositive of the issue.
I would reverse the Court of Appeals. I am authorized to state that LEIBSON, J., joins me in this dissent.